DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claim 8 line 2 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ratio of the depth of the recessed region to the height of the compressible component has been rendered indefinite by the use of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur (US 2,468,499) in view of Cooper et al. (US 221,285), hereinafter Cooper, in further view of Giles (US 2006/0236552).
Regarding claim 1, Vasseur discloses a lid puncture device (shown in Figure 1) comprising:
a. a hemispheric main body (the hemispheric main body formed by 20 and 1 collectively in Figure 1) having a domed surface (the outer surface of 20 in Figures 1, 2, and 4) and a substantially planar surface (the surface of flat bottom 4 in Figures 1, 2, and 4) (apparent from Figures 1, 2, and 4); and
d. a piercing pin (15, 11, and 12 collectively in Figures 1 and 4) attached to the hemispheric main body (the hemispheric main body formed by 20 and 1 collectively) and held axially within a central pillar (16 in Figure 4) (apparent from Figure 4, Col. 3 lines 9-18).
However, Vasseur does not disclose: said substantially planar surface has a recessed region adjacent the central pillar; b. a compressible component housed within the recessed region; and c. a magnetic disk attached to the compressible component.
Cooper teaches that it was known to: provide a main body (A in Figure 1) of a lid puncture device (shown in Figure 1) with a substantially planar surface (the left-most planar surface of body A in Figure 1, which comprises the “ring-groove” described in the right column of Page 1 lines 18-25 that receives packing-ring G in Figure 1) having a recessed region (the “ring-groove” described in the right column of Page 1 lines 18-20) adjacent a central pillar (a’ in Figure 1) (apparent from Figure 1, right column of Page 1 lines 18-20); and provide the lid puncture device (shown in Figure 1) with a compressible component (G in Figure1) housed within the recessed region (the “ring-groove” described in the right column of Page 1 lines 18-20) (apparent from Figure 1, right column of Page 1 lines 18-25), in order to prevent the escape of liquid between the main body (A) and a container (the “vessel” described in right column of Page 1 lines 23-25) to which the main body (A) is applied (right column of Page 1 lines 18-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vasseur to incorporate the teachings of Cooper by providing the substantially planar surface (the surface of flat bottom 4) of Vasseur with a recessed region adjacent the central pillar (16 of Vasseur) and by providing the lid puncture device (shown in Figure 1) of Vasseur with a compressible component housed within the recessed region, because doing so would prevent the escape of liquid between the hemispheric main body (the hemispheric main body formed by 20 and 1 collectively of Vasseur) and a container (the “can” of Vasseur shown in Figures 1-4 of Vasseur) to which the hemispheric main body is applied.
Vasseur in view of Cooper teaches all the limitations of the claim as stated above except: c. a magnetic disk attached to the compressible component.
Giles teaches that it was known to provide a magnetic disk (32 in Figures 1-3) attached to a bottom surface of a base (30 in Figures 1-3) of a lid puncture device (20 in Figures 1-3) (Paragraph 0011) (note that the bottom surface of the base 30 of Giles is analogous to the bottom surface of the compressible component [G of Cooper] of the combined invention of Vasseur in view of Cooper because both the bottom surface of the compressible component [G of Cooper] of the combined invention of Vasseur in view of Cooper and the bottom surface of base 30 of Giles are meant to contact an outer surface of the container to be punctured), in order to allow the lid puncture device (20) to be securely and removably held to a top (12 in Figure 1) of a container (10 in Figure 1) via the magnetic disk (32) during use (Paragraph 0011 lines 11-12, Paragraph 0004 lines 13-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vasseur in view of Cooper to incorporate the teachings of Giles by providing the lid puncture device of Vasseur in view of Cooper with a magnetic disk attached to the bottom surface of compressible component (G of Cooper) (note that the bottom surface of the compressible component [G of Cooper] of the combined invention of Vasseur in view of Cooper is analogous to the bottom surface of base 30 of Giles because both the bottom surface of the compressible component [G of Cooper] of the combined invention of Vasseur in view of Cooper and the bottom surface of base 30 of Giles are meant to contact an outer surface of the container to be punctured), because doing so would allow the lid puncture device to be securely and removably held to a top (“can top” of Vasseur) of a container (the “can” of Vasseur shown in Figures 1-4 of Vasseur) via the magnetic disk during use.
Regarding claim 2, Vasseur in view of Cooper in further view of Giles teaches that the magnetic disk (32 of Giles) does not extend radially past an outer circumference of the recessed region (“ring-groove” of Cooper) (Because: (a) Giles teaches in Figures 1-3 that the magnetic disk 32 does not extend radially past an outer circumference of the base 30 to which the magnetic disk 32 is directly attached, and thus the combined invention of Vasseur in view of Cooper in further view of Giles teaches that the magnetic disk does not extend radially past an outer circumference of the compressible component [G of Cooper] to which the magnetic disk is directly attached; (b) Cooper teaches in Figure 1 that the outer circumference of the recessed region [“ring-groove” of Cooper] is equal to and aligned with the outer circumference of the compressible component G; and (c) It follows from points (a) and (b) that the combined invention of Vasseur in view of Cooper in further view of Giles teaches that the magnetic disk does not extend radially past an outer circumference of the recessed region).
Regarding claim 3, Vasseur in view of Cooper in further view of Giles teaches that both the compressible component (G of Cooper) and the magnetic disk (32 of Giles) have a central opening aligned with the piercing pin (15, 11, and 12 collectively of Vasseur) (because Cooper teaches in Figure 1 that compressible component G comprises a central opening aligned with piercing pin D+C, and because Giles teaches in Figures 2 and 3 that magnetic disk 32 comprises a central opening aligned with piercing pin 34).
Regarding claim 4, Vasseur in view of Cooper in further view of Giles teaches that when the compressible component (G of Cooper) is compressed, the piercing pin (15, 11, and 12 collectively of Vasseur) extends through the central openings of the compressible component (G of Cooper) and the magnetic disk (32 of Giles) (Because: (a) Vasseur discloses in Figures 1, 2, and 4 that the piercing pin [15, 11, and 12 collectively] is centrally located and extends well beyond the bottom of the hemispheric main body at all times, including when the compressible component [G of Cooper] of the combined invention of Vasseur in view of Cooper in further view of Giles is compressed; (b) Cooper teaches in Figure 1 that piercing pin D+C extends through the central opening of the compressible component G at all times, including when the compressible component G is compressed; and (c) Giles teaches in Figure 3 that piercing pin 34 extends through the central opening of the magnetic disk 32 in the piercing/puncturing position of piercing pin 34 shown in Figure 3 of Giles).
Regarding claim 7, Vasseur discloses that the piercing pin (15, 11, and 12 collectively of Vasseur) extends past the substantially planar surface (the surface of flat bottom 4 of Vasseur) (apparent from Figures 1, 2, and 4 of Vasseur).
Regarding claim 8, Vasseur in view of Cooper in further view of Giles teaches that a ratio of a depth of the recessed region (“ring-groove” of Cooper) to a height of the compressible component (G of Cooper) is at least about 0.5:1 and less than 1:1 (because it is apparent from Figure 1 of Cooper that the ratio of the depth of the “ring-groove” in which compressible component G is disposed to the height of the compressible component G is at least about 0.5:1 and less than 1:1).
Regarding claim 9, Vasseur in view of Cooper in further view of Giles teaches that the lid puncture device is operative to puncture a lid (“can top” of the “can” shown in Figures 1, 2, and 4 of Vasseur) absent a spring and a compressible housing (it is not disclosed in any part of the specification of Vasseur that a spring or a compressible housing is present during the puncturing of the “can top” of Vasseur using the lid puncture device, and Vasseur was not modified in view of Cooper or Giles to include a spring or a compressible housing).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Cooper in further view of Giles in further view of Yang et al. (US 2011/0169784), hereinafter Yang, in further view of Wortham (US 2019/0082872).
Regarding claim 5, Vasseur in view of Cooper in further view of Giles teaches all the limitations of the claim as stated above but does not expressly teach: a first adhesive layer attached to the recessed region and the compressible component and a second adhesive layer attached to the compressible component and the magnetic disk.
Yang teaches that it was known to provide an adhesive layer (“glue” mentioned in Paragraph 0017 lines 11-13) attached to a recessed region (groove 166 in Figures 3 and 8) and a compressible component (rubber elastic plate 18 in Figure 3), in order to securely attach the compressible component (rubber elastic plate 18) to the recessed region (groove 166) using the adhesive layer (“glue”) (Paragraph 0017 lines 10-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vasseur in view of Cooper in further view of Giles to incorporate the teachings of Yang by providing the lid puncture device of Vasseur in view of Cooper in further view of Giles with a first adhesive layer attached to the recessed region (“ring-groove” of Cooper) and the compressible component (G of Cooper), because doing so would achieve the predictable result of securely attaching the compressible component to the recessed region using the first adhesive layer. Using the known technique of using an adhesive layer to securely attach a compressible component to a recessed region would have been obvious to one of ordinary skill in the art. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Vasseur in view of Cooper in further view of Giles in further view of Yang teaches all the limitations of the claim as stated above but does not expressly teach: a second adhesive layer attached to the compressible component and the magnetic disk.
Wortham teaches that it was known to provide an adhesive layer (“adhesive” mentioned in Paragraph 0046 line 4) attached to a compressible component (rubber shock absorber 9 in Figure 1) and a magnetic disk (8 in Figure 1), in order to securely fix the compressible component (rubber shock absorber 9) to the magnetic disk (8) using the adhesive layer (“adhesive”) (Paragraph 0046 lines 2-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vasseur in view of Cooper in further view of Giles in further view of Yang to incorporate the teachings of Wortham by providing the lid puncture device of Vasseur in view of Cooper in further view of Giles in further view of Yang with a second adhesive layer attached to the compressible component (G of Cooper) and the magnetic disk (32 of Giles), because doing so would achieve the predictable result of securely fixing the compressible component to the magnetic disk using the second adhesive layer. Using the known technique of using an adhesive layer to securely fix a compressible component to a magnetic disk would have been obvious to one of ordinary skill in the art. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 6, Vasseur in view of Cooper in further view of Giles in further view of Yang in further view of Wortham teaches that both the compressible component (G of Cooper) and the magnetic disk (32 of Giles) have a central opening aligned with the piercing pin (15, 11, and 12 collectively of Vasseur) (because Cooper teaches in Figure 1 that compressible component G comprises a central opening aligned with piercing pin D+C, and because Giles teaches in Figures 2 and 3 that magnetic disk 32 comprises a central opening aligned with piercing pin 34); the piercing pin (15, 11, and 12 collectively of Vasseur) extends past the substantially planar surface (the surface of flat bottom 4 of Vasseur) (apparent from Figures 1, 2, and 4 of Vasseur); and the magnetic disk (32 of Giles) does not extend radially past an outer circumference of the recessed region (“ring-groove” of Cooper) (Because: (a) Giles teaches in Figures 1-3 that the magnetic disk 32 does not extend radially past an outer circumference of the base 30 to which the magnetic disk 32 is directly attached, and thus the combined invention of Vasseur in view of Cooper in further view of Giles in further view of Yang in further view of Wortham teaches that the magnetic disk does not extend radially past an outer circumference of the compressible component [G of Cooper] to which the magnetic disk is directly attached; (b) Cooper teaches in Figure 1 that the outer circumference of the recessed region [“ring-groove” of Cooper] is equal to and aligned with the outer circumference of the compressible component G; and (c) It follows from points (a) and (b) that the combined invention of Vasseur in view of Cooper in further view of Giles in further view of Yang in further view of Wortham teaches that the magnetic disk does not extend radially past an outer circumference of the recessed region).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Cooper in further view of Giles in further view of Roefs (US 2015/0121816).
Regarding claim 10, Vasseur in view of Cooper in further view of Giles, as applied to claim 1, teaches a process of opening a jar (the “can” of Vasseur shown in Figures 1-4 of Vasseur), comprising placing the magnetic disk (32 of Giles) of the lid puncture device of claim 1 onto a lid (the “can top” of Vasseur) of the jar (the “can” of Vasseur) (because Giles teaches, in Figure 1 and Paragraph 0011 lines 11-12, placing magnetic disk 32 onto lid 12 of jar 10) and striking the domed surface (the outer surface of 20 of Vasseur) (because Vasseur discloses, in Figure 1 and Col. 1 line 54 – Col. 2 line 3, pushing/forcing the domed surface from the position shown in solid/full lines in Figure 1 and solid/full lines in Figure 2 to the position shown in dotted lines in Figure 1).
However, Vasseur in view of Cooper in further view of Giles does not expressly teach: the jar is a vacuum-packed jar.
Roefs teaches a process of opening a vacuum-packed jar (52 and 50 collectively in Figures 14A and 14B) (Paragraphs 0044 and 0043), comprising: placing a lid puncturing device (10 in Figures 14A and 14B) onto a lid (50 in Figures 14A and 14B) of the vacuum-packed jar (52 and 50 collectively) (Paragraph 0044 lines 4-6, Paragraph 0043) and striking a surface (surface of handle 20 of tool 10) of the lid puncturing device (10) (Paragraph 0044 liners 6-7, Paragraph 0043), in order to puncture the lid (50) to release a vacuum in the vacuum-packed jar (52 and 50 collectively) and thereby allow easy removal of the lid (50) from the vacuum-packed jar (52 and 50 collectively) (Paragraphs 0044, 0043, 0010, 0002, 0005, 0006).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vasseur in view of Cooper in further view of Giles to incorporate the teachings of Roefs by substituting the jar (“can”) of Vasseur for a vacuum-packed jar as taught by Roefs, because doing so would achieve the predictable result of puncturing the lid of the vacuum-packed jar using the lid puncture device of claim 1 to release a vacuum in the vacuum-packed jar and thereby allow easy removal of the lid from the vacuum-packed jar. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731